OPINION
BELCHER, Judge.
The conviction is for the offense of burglary with intent to commit theft; the punishment, twelve years.
It is shown by affidavit of the sheriff of Potter County, Texas, that at 3 :30 p.m. on May 21, 1970, Doyle Rinehart, the appellant, escaped from his custody and was wholly at large until recaptured at 11:30 p.m. on May 21, 1970 after a high speed chase. At the time of his escape the appellant’s appeal was pending before this Court. McGee v. State, Tex.Cr.App., 436 S.W.2d 340.
The state’s motion to dismiss the appeal is granted. Arts. 44.09 and 44.10, Vernon’s Ann.C.C.P.; Dye v. State, 157 Tex.Cr.R. 380, 249 S.W.2d 202.
The appeal is dismissed.